Citation Nr: 0526550	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
arthritis of the right knee.

2.  Entitlement to service connection for patellofemoral 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active service in the U.S. Army from April 
1959 to April 1962, and in the U.S. Air Force from May 1963 
to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2001 
from the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for osteoarthritis 
of the left knee, and denied entitlement to service 
connection for a chronic right knee disability on the merits.

The veteran presented oral testimony at a personal hearing 
before a Member of the Board via a videoconference hearing at 
the RO in March 2002.  A copy of the transcript of the 
hearing is in the claims file.

In a January 2003 decision, the Board determined that new and 
material evidence had been received, and reopened the claim 
of entitlement to service connection for osteoarthritis of 
the left knee.  In January 2003, the Board undertook 
development under regulations promulgated that gave the Board 
the discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 19.9(a)(2) (2002).

The veteran was notified in April 2003 that the Board was 
developing additional evidence concerning his appeal, and had 
asked the VA Medical Center (VAMC) in Houston, Texas, to 
schedule him for an examination.  He was advised that he 
would be notified by the VAMC when and where to report.  He 
was also notified that his medical records from the Houston 
VAMC had been requested.

The veteran was afforded a VA Compensation and Pension 
examination in April 2003, and additional evidence regarding 
his bilateral knee disabilities was obtained.  Outpatient 
treatment records from the Houston VAMC were secured.

In Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F. 3d 1334 (2003), however, the U.S. Court of 
Appeals for the Federal Circuit determined that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. 
§ 7104(a), because it allowed the Board to consider 
additional evidence that was not considered by the AOJ, and 
without having to obtain the appellant's waiver.  The Court 
held that this is contrary to the requirement of 38 U.S.C. § 
7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."

Although development had been initiated and completed by the 
Board, and the veteran had been provided a copy of the 
evidence, the Board was compelled by the DAV decision to 
remand this matter in October 2003 for development and 
initial consideration of the additional evidence obtained by 
the AOJ.  Most recently, in a supplemental statement of the 
case issued in March 2005, the RO confirmed the denial of 
entitlement to service connection for osteoarthritis of the 
left knee and for a right knee disorder.  The case has been 
returned to the Board for further appellate review.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2004).  The veteran has been afforded 
two recent VA C&P examinations, in April 2003 and February 
2004, which were conducted by the same VA examiner, who 
provided a nexus opinion with each report.

At the April 2003 examination the veteran reported that he 
had injuries to both knees in 1959 when he was involved in a 
motor vehicle accident and his knees were thrown against the 
dashboard.  Then in 1965 he was injured in a motorcycle 
accident and was hospitalized because of a dislocated hip and 
an injury to the left knee.  The diagnostic impression was of 
bilateral anterior knee pain, with mild degenerative joint 
disease.  The examiner found that insufficient evidence 
existed to establish an etiological or causal relationship 
between the in-service incidents and the veteran's current 
difficulties, and provided a rationale for his opinion.  

At the February 2004 medical examination, the examiner 
rendered a different opinion, which appears to provide a link 
between the veteran's in-service injuries and his now-
diagnosed patellofemoral arthritis, bilateral, mild on the 
right and moderate on the left.  It is not clear, however, 
whether the examiner is stating that a link to service exists 
for the right knee and the left knee, as the rationale 
provided appears to relate to only the left knee.  In 
addition, the explanation provided for the opinion does not 
accurately relate an in-service injury.  The examiner opined 
that "the veteran's patellofemoral arthritis, worse on the 
left than on the right[,] is at least as likely as not 
related to the motorcycle accident in 1965 or the automobile 
accident in 1959."  The examiner also stated that "[a] 
dashboard injury to the left knee is significant enough to 
result in a left hip dislocation with acetabular rim 
fract[ure] would be considered significant enough to damage 
the patellofemoral cartilage as well."  

However, service medical records (SMRs) show that the veteran 
was involved in an automobile accident in March 1960, struck 
both knees against the dashboard, and was diagnosed with 
contusion of both knees with pre-patellar effusion.  He again 
sought treatment for complaints of knee pain in December1960 
and February 1961.  A March 1962 service separation 
examination was negative for any lower extremity disability.

Subsequently, at an entrance examination for the Air Force in 
April 1963, the veteran reported cramps in his legs, and the 
screening examiner noted these were due to a bilateral knee 
injury in 1960, and not significant.  The April 1963 clinical 
evaluation was normal for the lower extremities.

According to the SMRs for the second period of active duty, 
the motorcycle accident occurred in November 1965.  The 
discharge diagnosis was of an abrasion of the left leg, a 
closed dislocation of posterior left hip, and closed fracture 
of the rim of the left acetabulum.  The veteran later sought 
treatment in February 1966 for left knee stiffness, and an 
old abrasion was noted.  After treatment, he had a normal 
range of motion.  In March 1967 he was placed on a limited 
duty profile due to the history of hip dislocation.  At the 
time of his discharge examination in March 1967, his lower 
extremities were clinically evaluated as normal.

VA outpatient treatment records show that the veteran sought 
treatment at a combined rheumatology-orthopedic surgery 
clinic in January and February 1990, for complaints of left 
knee pain and a left popliteal cyst.  Examination showed the 
left knee exhibiting a small effusion.  The impression was 
osteoarthritis of the left knee secondary to history of 
trauma.  The veteran has recently asserted, in a letter 
received at the Board in July 2005, that his entire body has 
arthritis.  

Accordingly, in light of the examiner's April 2003 opinion 
and the chronology of the accidents and injuries as shown in 
the SMRs, clarification of the VA physician's February 2004 
medical opinion is necessary.  The Board regrets the 
additional delay required in this matter, and notes that it 
was the change in law regarding the Board's authority to 
secure development without the involvement of the RO that led 
to the sequential requests for VA examinations in this 
matter.  We also regret the additional burden on the VA 
examiner occasioned by the present Remand, and express 
appreciation for his careful attention to this case.  Because 
we are not permitted to make medical determinations on our 
own, the opinion of the VA physician will be very important 
in our ultimate decision.


In addition, the Board advises that the Veterans Law Judge 
(VLJ) who conducted the videoconference hearing which the 
veteran attended in March 2002 has left the Board.  The law 
requires that the presiding VLJ who conducts a hearing on an 
appeal must participate in any decision made on that appeal, 
unless the appellant indicates that he will waive that 
requirement.  The veteran should be so notified and asked to 
clarify whether he desires to attend another Board hearing.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain clarification of his 
opinion from the VA physician, Dr. D.V., who 
examined the veteran and provided a VA 
medical opinion in February 2004.  This 
should include review and, to the extent 
deemed appropriate, reconciliation of his 
prior medical opinion, provided in April 
2003, with his more recent opinion.  The 
claims file, to include a copy of this 
Remand, must be made available to Dr. D.V. 
for his review in conjunction with this 
request.  No current examination of the 
veteran is required, unless the reviewing 
physician determines that such is necessary.

a.  Dr. D.V. should proffer an opinion 
addressing each knee separately and with 
supporting analysis, as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the current patellofemoral arthritis was 
caused or aggravated by an injury(ies) in 
service, or whether such an etiology is 
unlikely (i.e., less than a 50-50 
probability).  

b.  Dr. D.V. should be advised that the 
evidence of record shows that the veteran 
struck his knees on the dashboard of a 
motor vehicle in an accident in 1960, when 
he was in the Army, and that, 
subsequently, the left hip dislocation 
with acetabular rim fracture and abrasion 
of the left leg occurred in a motorcycle 
accident in 1965, when he was in the Air 
Force.  

c.  A rationale should be provided for any 
opinion rendered.  The veteran's claims 
folder should be made available to the 
reviewing physician in conjunction with 
the review of this matter, and the final 
report should indicate whether such review 
was performed.  A copy of this remand 
should be provided to the reviewer.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  In the event Dr. D.V. is not available 
to accomplish the foregoing request, 
another VA physician qualified to address 
the issues raised herein should be asked 
to effect the requested action.

2.  The veteran should be notified that the 
Member of the Board who held the 
videoconference hearing in March 2002 has 
left the Board, and that he has the right to 
have another Board hearing, if he so desires 
and so advises the RO.  

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the veteran's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided an SSOC containing notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence 
including correspondence from the veteran 
received at the Board in July 2005, and 
discussion of all pertinent regulations.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

